DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/20 has been entered.
Response to Amendment
In the amendment dated 11/10/2020, the following has occurred: Claims 1, 4, and 10 have been amended.
Claims 1-12 and 14-21 are pending.  This communication is a Non-Final Rejection in response to the "Amendment" and "Remarks" filed on 11/10/2020.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-7, 10-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawashima et al., US 20080305384 (hereinafter, Kawashima).
As to Claim 1:
	Kawashima discloses a fuel cells stack (see “PEFC 100…”, [0083], Fig. 1), comprising:
a plurality of cell frames, each cell frame including a reaction cell and a frame extending from an outer circumferential surface of the reaction cell, the frame being provided with a gasket insertion groove extending continuously along flow lines of air, hydrogen gas, and cooling water to form a closed curve (see “gasket 7 is provided on the principal surfaces on both surfaces of the frame body 6 of the membrane electrode assembly 1… the gasket 7 is place surrounding the peripheries of the manifold holes 12, 13 and 14 and the periphery of the frame...”, [0087], Fig. 2, 5);
a plurality of separator units, each separator unit inserted between a pair of cell frames and including a cathode separator and an anode separator that are integrally stacked together, such that the air, the hydrogen gas, and the cooling water are allowed to flow independently (see “anode separator 2 and cathode separator 3… electrode-membrane frame assembly 1… fuel gas flowing through the diffusion… fuel gas and the oxidizer gas flow… cooling water circulates…”, [0084, 0085, 0086, 0093], Fig. 1 – the fluid have their own channels and flow independently); and
a gasket inserted into the gasket insertion groove to provide air tightness between each of the cell frames and an associated separator unit, the gasket configured such that when the gasket is compressed, the gasket is completely embedded within the gasket insertion groove (see Fig. 5 below – the gasket 7D is within the frame 7B and the other portion of the frame as indicated below) and an outer surface of the gasket is positioned on a same plane as an outer surface of the frame  such that the first surface of the gasket and the first surface of the frame both physically contact the separator unit (see “gasket 7 is provided on the principal surfaces on both surfaces of the frame body 6 of the membrane electrode assembly 1… the gasket 7 is place surrounding the peripheries of the manifold holes 12, 13 and 14 and the periphery of the frame...”, [0087], Fig. 2, 5, 6 – the gasket is part of the membrane gasket 7a and is inserted into the frame 1 which allows the surface of the separators to come in contact with the surface of the MEA.  Also, as noted in Figure 5, 7A, and 7D that the frame also has a structure adjacent to the gasket that is physically in contact with at least cathode separator 3 as shown in Figure 5 at least).

    PNG
    media_image1.png
    515
    592
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    378
    680
    media_image2.png
    Greyscale

As to Claim 2:
	Kawashima discloses the frame is provided with a reinforcement portion surrounding an edge of the reaction cell (see marked Figure 3 and 5).

    PNG
    media_image3.png
    459
    778
    media_image3.png
    Greyscale


	Kawashima discloses the reinforcement portion is formed at a portion where the air and the hydrogen gas do not flow (see marked Figure 3 and 5).

    PNG
    media_image4.png
    589
    712
    media_image4.png
    Greyscale

As to Claim 4:
Kawashima discloses a fuel cells stack (see “PEFC 100…”, [0083], Fig. 1), comprising:
a plurality of cell frames, each cell frame including a reaction cell and a frame extending from an outer circumferential surface of the reaction cell, the frame being provided with a gasket insertion groove extending continuously along flow lines of air, hydrogen gas, and cooling water to form a closed curve (see “gasket 7 is provided on the principal surfaces on both surfaces of the frame body 6 of the membrane electrode assembly 1… the gasket 7 is place surrounding the peripheries of the manifold holes 12, 13 and 14 and the periphery of the frame...”, [0087], Fig. 2, 5);
a plurality of separator units, each separator unit inserted between a pair of cell frames and including a cathode separator and an anode separator that are integrally stacked together, such that the air, the hydrogen gas, and the cooling water are allowed to flow independently (see “anode separator 2 and cathode separator 3… electrode-membrane frame assembly 1… fuel gas flowing through the diffusion… fuel gas and the oxidizer gas flow… cooling water circulates…”, [0084, 0085, 0086, 0093], Fig. 1 – the fluid have their own channels and flow independently); and
wherein air flow channels are defined on a first surface of the cathode separator (see “cathode separator 3… oxidizer manifold holes 33…” [0084-0085], Fig. 1), hydrogen gas flow channels are defined on a second surface of the anode separator (see “anode separator 2… fuel gas manifold holes 22…” [0084-0085], Fig. 1), and cooling water flow channels are defined between the cathode separator and the anode separator (see “water manifold holes 14… membrane electrode assembly 1…” [0093], Fig. 1); and 
a gasket inserted into the gasket insertion groove to provide air tightness between each of the cell frames and an associated separator unit, the gasket configured such that when the gasket is compressed, a first surface of the gasket is positioned on a same plane as a first surface of the frame  such that the first surface of the gasket and the first surface of the frame both physically contact the separator unit (see “gasket 7 is provided on the principal surfaces on both surfaces of the frame body 6 of the membrane electrode assembly 1… the gasket 7 is place surrounding the peripheries of the manifold holes 12, 13 and 14 and the periphery of the frame...”, [0087], Fig. 2, 5, 6 – the gasket is part of the membrane gasket 7a and is inserted into the frame 1 which allows the surface of the separators to come in contact with the surface of the MEA.  Also, as noted in Figure 5, 7A, and 7D that the frame also has a structure adjacent to the gasket that is physically in contact with at least cathode separator 3 as shown in Figure 5 at least).

    PNG
    media_image5.png
    675
    790
    media_image5.png
    Greyscale


    PNG
    media_image2.png
    378
    680
    media_image2.png
    Greyscale


As to Claim 5:	Kawashima discloses the frame is provided with:
a plurality of air inlets formed on a surface of the frame that is in contact with the cathode separator, the air inlets allowing an air manifold and the air flow channels to communicate with each other (see “cathode separator 3… oxidizer manifold holes 33… of the electrodes-membrane frame assembly 1…” [0084-0085], Fig. 1); and
a plurality of hydrogen gas inlets formed on a surface of the frame that is in contact with the anode separator, the hydrogen gas inlets allowing a hydrogen gas manifold and the hydrogen gas flow channels to communicate with each other (see “anode separator 2… fuel gas manifold holes 22… electrode membranes frame assembly 1” [0084-0085], Fig. 1).
As to Claim 6:
	Kawashima discloses the air inlets and the hydrogen gas inlets are arranged on a same plane as the air flow channels and the hydrogen gas flow channels, respectively (see [0084-0085], Fig. 1 – the air inlet from the MEA frame 1 connects to the same line/channels as the air flow channels as to carry the air throughout the separator and the MEA.  Similarly with the hydrogen gas line, the hydrogen inlet also coincides with the hydrogen gas channels).
As to Claim 7:
 	Kawashima discloses the frame is provided with a plurality of cooling water inlets formed on the surface of the frame that is in contact with the anode separator, the cooling water inlets allowing a cooling water manifold and the cooling water flow channels (see “water manifold holes 14, 24, and 34… water flows are provided at the peripheral edge portions and the electrodes-membrane-frame assembly 1…”, [0089], Fig. 1).
As to Claim 10:
	Kawashima discloses a cell frame for a fuel cell (see “frame body 6 of the membrane electrode assembly 1…”, [0087], Fig. 1), the cell frame comprising:
a reaction cell including a membrane electrode assembly (MEA) and a gas diffusion layer (GDL) provided on each of opposite surfaces of the MEA (see “diffusion layer… in contact with the surfaces of the separators 2 and 3…” [0084], Figs. 1-2); and
a frame extending from an outer circumferential surface of the reaction cell, the frame provided with a gasket insertion groove formed on a surface of the frame by extending continuously along flow lines of air, hydrogen gas, and cooling water to form a closed curve (see “gasket 7 is provided on the principal surfaces on both surfaces of the frame body 6 of the membrane electrode assembly 1… the gasket 7 is place surrounding the peripheries of the manifold holes 12, 13 and 14 and the periphery of the frame...”, [0087], Fig. 2, 5); and
a gasket inserted into the gasket insertion groove in a manner that provides airtightness between of the cell frames and an associated separator unit ([0087], Fig. 2, 5, 6, 7A-7E), the gasket configured such that, when the gasket is compressed, the gasket is completely embedded within the (see Fig. 5 below – the gasket 7D is within the frame 7B and the other portion of the frame as indicated below) and a first surface of the gasket being positioned in the same plane as the first surface of the frame (see “gasket 7 is provided on the principal surfaces on both surfaces of the frame body 6 of the membrane electrode assembly 1… the gasket 7 is place surrounding the peripheries of the manifold holes 12, 13 and 14 and the periphery of the frame...”, [0087], Fig. 2, 5, 6 – the gasket is part of the membrane gasket 7a and is inserted into the frame 1 which allows the surface of the separators to come in contact with the surface of the MEA.  Also, as noted in Figure 5, 7A, and 7D that the frame also has a structure adjacent to the gasket that is physically in contact with at least cathode separator 3 as shown in Figure 5 at least).

    PNG
    media_image1.png
    515
    592
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    378
    680
    media_image2.png
    Greyscale

As to Claim 11:
	Kawashima discloses the frame is provided with a reinforcement portion surrounding an edge of the reaction cell (see marked Figure 3 and 5).

    PNG
    media_image3.png
    459
    778
    media_image3.png
    Greyscale


	Kawashima discloses the reinforcement portion is formed at a portion where the air and the hydrogen gas do not flow (see marked Figure 3 and 5).

    PNG
    media_image4.png
    589
    712
    media_image4.png
    Greyscale

As to Claim 13:
	Kawashima discloses comprising a gasket inserted into the gasket insertion groove (see “gasket 7 is provided on the principal surfaces on both surfaces of the frame body 6 of the membrane electrode assembly 1… the gasket 7 is place surrounding the peripheries of the manifold holes 12, 13 and 14 and the periphery of the frame...”, [0087], Fig. 2, 5).
As to Claim 14:
(see “fuel gas holes 12… oxidizer manifold holes 13… water manifold holes 14…”, [0085, 0087, 0089], Fig. 1-22).
As to Claim 15:
	Kawashima discloses an assembly comprising:
	The cell frame of claim 10; and
a separator unit adjacent the cell frame, wherein the first surface of the gasket and the first surface of the frame both physically contact the separator unit (see “gasket 7 is provided on the principal surfaces on both surfaces of the frame body 6 of the membrane electrode assembly 1… the gasket 7 is place surrounding the peripheries of the manifold holes 12, 13 and 14 and the periphery of the frame...”, [0087], Fig. 2, 5, 6 – the gasket is part of the membrane gasket 7a and is inserted into the frame 1 which allows the surface of the separators to come in contact with the surface of the MEA.  Also, as noted in Figure 5, 7A, and 7D that the frame also has a structure adjacent to the gasket that is physically in contact with at least cathode separator 3 as shown in Figure 5 at least).
As to Claim 16:
	Kawashima discloses the separator unit inserted between a pair of cell frames and including a cathode separator and an anode separator that are integrally stacked together, such that the air, the hydrogen gas, and the cooling water are allowed to flow independently (see “anode separator 2 and cathode separator 3… electrode-membrane frame assembly 1… fuel gas flowing through the diffusion… fuel gas and the oxidizer gas flow… cooling water circulates…”, [0084, 0085, 0086, 0093], Fig. 1 – the fluid have their own channels and flow independently).
As to Claim 17:
(see “cathode separator 3… oxidizer manifold holes 33…” [0084-0085], Fig. 1), hydrogen gas flow channels are defined on a second surface of the anode separator (see “anode separator 2… fuel gas manifold holes 22…” [0084-0085], Fig. 1), and cooling water flow channels are defined between the cathode separator and the anode separator (see “water manifold holes 14… membrane electrode assembly 1…” [0093], Fig. 1).
 As to Claim 18:
the frame is provided with:
a plurality of air inlets formed on a surface of the frame that is in contact with the cathode separator, the air inlets allowing an air manifold and the air flow channels to communicate with each other (see “cathode separator 3… oxidizer manifold holes 33… of the electrodes-membrane frame assembly 1…” [0084-0085], Fig. 1); and
a plurality of hydrogen gas inlets formed on a surface of the frame that is in contact with the anode separator, the hydrogen gas inlets allowing a hydrogen gas manifold and the hydrogen gas flow channels to communicate with each other (see “anode separator 2… fuel gas manifold holes 22… electrode membranes frame assembly 1” [0084-0085], Fig. 1).
As to Claim 19:
	Kawashima discloses the air inlets and the hydrogen gas inlets are arranged on a same plane as the air flow channels and the hydrogen gas flow channels, respectively (see [0084-0085], Fig. 1 – the air inlet from the MEA frame 1 connects to the same line/channels as the air flow channels as to carry the air throughout the separator and the MEA.  Similarly with the hydrogen gas line, the hydrogen inlet also coincides with the hydrogen gas channels).
As to Claim 20:
(see “water manifold holes 14, 24, and 34… water flows are provided at the peripheral edge portions and the electrodes-membrane-frame assembly 1…”, [0089], Fig. 1).


Claim Rejections - 35 USC § 103
Claims 8-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al., US 20080305384 (hereinafter, Kawashima), as applied to claim 8 above, and further in view of Jin et al., US 20150188149 (hereinafter, Jin).
As to Claims 8 and 21:
	Kawashima discloses the anode separator is provided portions corresponding to respective cooling water inlets such that the cooling water is allowed to flow toward a first surface of the anode separator (see “separators 2 and 3, and a water passage grove… is formed on each of the back surfaces of the separators 2 and 3…”, [0092]).
	However, Kawashima does not disclose the bent portions.
	In the same field of endeavor, Jin also discloses a separator for a fuel cell including an anode separator and a cathode separator (Abstract) similar to that of Kawashima.   Jin further discloses having forming support structure that as a channels to allow cooling water to flow through ([0025, 0030, 0055, 0057, 0064], Fig. 1-3), which can improve the durability of the fuel cell stack with improvement of airtightness and ability of distributing fluid by improving a structure of inlet/outlet for a reactive gas and cooling water of the metal separator [0002].  
	It would have been obvious to a person skilled in the art at the time of the invention to incorporate the forming support or bend structure of Jin to the separators of Kawashima as to improve the durability of the fuel cell stack with improvement of airtightness and ability of distributing fluid by improving a structure of inlet/outlet for a reactive gas and cooling water of the metal separator [0002].  
As to Claim 9:
	However, Kawashima does not disclose the guide portions.
Jin further discloses having forming support structure (protrusions) that as a channels to allow cooling water to flow through ([0025, 0030, 0055, 0057, 0064], Fig. 1-3), which can improve the 
	It would have been obvious to a person skilled in the art at the time of the invention to incorporate the forming support or protrusions/guide structure of Jin to the separators of Kawashima as to improve the durability of the fuel cell stack with improvement of airtightness and ability of distributing fluid by improving a structure of inlet/outlet for a reactive gas and cooling water of the metal separator [0002].  

Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not fully persuasive.
Applicant’s main contention is that the gasket 7/7C/7E does not meet the limitation of the claimed invention.  With regard to gasket 7/7C/7E, the Office has also agreed that it would not meet the claimed limitation.  However, it is noted that the Kawashima structure also discloses a 7D gasket and it has shown above to meet the claimed limitation.  Specifically, the gasket 7D is within the frame 7B and a portion of the frame as shown in Figure 5 below:

    PNG
    media_image1.png
    515
    592
    media_image1.png
    Greyscale

	As shown above the gasket 7D is completely embedded with the gasket insertion groove of the frame 7B and the left part of the frame as pointed out above.
	For the reasons above, applicant’s arguments have been fully considered but they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723